2’
    .
      *.
    i+.

&    :‘.‘.        ‘i.




             .-
b
    Ponocable Jeeme James - p8ge $I                 .




         cuch iibtitwuent h-utid, an are retdived by
         tha TrO.Es~ Of the a6ht Or f-6,        did1
         bd imastad         in bode  of the Unit-d          StatO8,
         the state     of     Teue, or cautltioa  or        aitfos
         of this state, or in bosh laat104by UQ
         agency ef the uaLtod Oktee uovortmont,
         tho pqaum~ of the prinolpml lf uld lntsr-
         oat un whloh ie gttaratxtoad
                                    by the                UttltOU
         8totoo; 6 + 0..

               Artio1a 2922-l* seiition%,-of Vernon*~ Civil
    n*tutes,   doelrrer,:


               aliLl “41 tho rwota         of the       Uetlremant
         oyrta mlmll bo arodlto4
                               reuonling to t&o
         )urpom6SOr Vhiah thg 90 held t0 006 (if...
         ot sow8 (T) tam&@,'tbutoly,tab Ttmah6r-88vhg
         mud, the atate siombehhlp Aaamulatlon matar
L        thoka~b6r6Mplnardff~66~6~,th6~6t'-
         86rvloo Anatdty R68ervO Tim&       the xntor68t~~.
         8ttud,th6F6TMtl6ttt~6t~ntad,ra(lth6-
                                                       ...._
         =Py-'3t"9~'                   :
                                                        :




                w?li I8ter66t mtkt &er.h6i*?ty
                                             aroatdb to
          eaoilitate        as   ol-aaa~     (d Lpcam8t             to   tlio
         v-           otmr futh* ~Ulin66n,'lnaw6t
          ad alvla0na.saorlvea from the aepoelt*      ama
          wo6tmmkt8     uttlmrlrad bj tM8 Act am11 -wJ.
          pal4 Let-0the Iato+ot     Vu&.   Owe a&- year
          on Augttotalst. lntorost    6baub6   611666a:
          an8 tratlstorrdto the other fata, re8jmot-
          ively . rho state iam3 aC Tmrtm        dial1 em-
          tUt6l~tF666t6rtO      @AS O-tot     theint6F-
          ert rtmervo aeuaaat of tho shwsnnent Rotlro-
          rent Stub2 811 osaoa8 qrttlqp                 ritor
                                               ltttsro~t-
        r b6u'imgtrudil.6a&tb6-p6fmOlhndh6v6b66m..
          dalf atwitod eith 1tlt6r60tFor tltryear fia
          ttiomas+r prariaed io ala-Icrt.9
                                                                                                                       2.. 227




                 &xbdi.~Ision        (1)      of        Gection        7 of         the      Teacha’        no-
tixW!a%t        sy8terP ACta        aS    8Eeaddl             by   the   47th         Legh’lrtUro,
.Bqgllar    stsa1oa         (lsll),       General             L*us*      p. 018,             rouxa     8s fol-
108mr

                  *The    State    Lioud          OS     Sl’USt608     t&all be the
        trustees or the rawal                           tm6s       aa herein at-sated
      by thto Aat, and *ball lwe     fall power to ln-
      vest md relmeot     stwh rude subject to the fol-                                                                      %.
      loui*   iindtatione  and rostrictionclt   Au    retire-
      ment fuuds, as are reaeived ..Py the Tmmoury       Of
      the State of Texas from cond&utioru        of teaah-
      erm anb anployera as herain provided, may be in-
      vestal only in bonds ot the tiulted    States,   tho
      sit&o or Toxa8, or countloa, or citieo, or
      salu~ol distriats of t&&s bkto, vh6min       s&l
   L..aount+os, or dtlos, or sebool 4isWats          hsro
        motdehultsd in               pl’iaSlp61               6r   ittfsreot          6~       betUs
        wkthltt     a    p6rUtl     of     tsq,        <ie)    pars,           or    In      liotulo
        iuu6&       by    atq     8#mey           6?    the    Unlteb          Stateo Gavet'a-
        mont,      the    payment
                               of                 tho,.pruclp8l                ad         ittter~f
        66Whiahi8&66rsat6s6by                                 thoUn%tsb8ktaa;.udl
        stl-ipfereJ8t-~                      not60            or bon& OS the m-
        TOt’O%Xty Of YW               iSM6&              tlad6F 8d        bf riFtU6                  6f.’
        Ch8pfsr’ 43, Lot0 of tbo Wrtf’-thMtegfslatwe,.
        moata oallee Seeriam~ ptwldea thatir'rutt%~4mt                                                                  :
        ~boiui.di'wh8h~lbeMpfenhdto~
        w.    tho l.msoal*ti pBp6tlt'~ottho amount*                                             that
        ~J.ueoooedoaO~y~ir’~~iatMsIpf.’




             TO .ptod PO ~hd&tUt.iOtlS~     P'CbWQtl q   th0 &O&818-
 but-0 may  not ensat  suoh &oueral #tdOtl,          ua  .e%tIoo the
  UlthQgty   there. OonForrad    60 weat    aa relJlT6ot t!tMh ftim66
 :Ot’6&tOd*  by that,Aat,    OIL0 Otubb’Sh is t&6 %ttt~te+k~
, is our ep+mion.yeur     qqatlemdeu~~be.mauer



                                                                                                                        ::
                                                                                                                  _’